Citation Nr: 0807120	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  05-12 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for bronchial asthma, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1967.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which increased the evaluation for the 
veteran's allergic bronchitis to 30 percent.  The February 
2005 statement of the case (SOC) identified the disability as 
bronchial asthma.  


FINDING OF FACT

The competent medical evidence, overall, shows that the 
veteran's bronchial asthma results in FEV-1 of 40 to 55 
percent predicted; the veteran's bronchial asthma does not 
result in more than one attack per week with episodes of 
respiratory failure, or require daily use of systemic (oral 
or parenteral) high dose corticosteroids or immunosuppressive 
medications.


CONCLUSION OF LAW

The criteria for a 60 percent evaluation, but not higher, for 
bronchial asthma have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.96(d), 4.97, Diagnostic Code 6602 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied with respect to 
the first three elements by way of a November 2002 letter 
sent to the appellant that fully addressed the first three 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claims and 
of the appellant's and VA's respective duties for obtaining 
evidence.  Correspondence to the veteran sent in February 
2005 and November 2007 provided him with adequate notice of 
the pertinent diagnostic code.  Vazquez-Flores v. Peake, No. 
05-355 (U.S. Vet. App. Jan. 30, 2008).  

The appellant was not asked to submit evidence and/or 
information in his possession to the AOJ.  Thus, the VCAA 
duty to notify has not been satisfied with respect to the 
fourth notice element of asking the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  In 
November 2007 correspondence, the veteran indicated that he 
was not satisfied with VA's decision and had "no further 
evidence to submit" (emphasis in original).  He asked that 
VA send his appeal to the Board without waiting an additional 
60 days.  This communication makes it clear that the veteran 
has submitted all evidence and/or information in his 
possession and thus the purpose of the fourth notice element 
was not frustrated.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
of Appeals for Veterans Claims (Court) held that upon receipt 
of an application for a service-connection claim, VA must 
inform the veteran that a disability rating and an effective 
date will be assigned if benefits are awarded.  As noted 
above, here the veteran was provided with notice of the type 
of information and evidence that is necessary to substantiate 
his claim of entitlement to an increased rating; however, he 
was not provided with notice of the requirements regarding 
the assignment of an effective date in the event that the 
claim is granted.  Despite the inadequate notice provided to 
the veteran concerning this element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
the final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In this regard, the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating.  Thus, any question as to the 
appropriate effective date to be assigned is rendered moot.

The Board finds that any deficiency in the notice to the 
veteran or the timing of the notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court found 
that the evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as the 
Board has done in this case).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished with respect to the claim currently on appeal, 
and therefore appellate review may proceed without prejudice 
to the appellant.  See Bernard.  The RO has obtained VA and 
private medical records.  The appellant was afforded VA 
medical examinations in December 2002, September 2004 and 
August 2007.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Turning to the merits of the claim, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

A revised regulation clarifying evaluation of respiratory 
conditions, 38 C.F.R. § 4.96(d), became effective October 6, 
2006.  See 38 C.F.R. § 4.96(d).  The revision provides that 
when applying Diagnostic Codes 6600, 6603, 6604, 6825-6833 
and 6840-6845, post-bronchodilator studies are required.  By 
limiting the use of post-bronchodilator studies to these 
Diagnostic Codes, the revised regulation provides that pre-
bronchodilator studies are to be used when applying 
Diagnostic Code 6602.  

The veteran's disability is evaluated as bronchial asthma 
under Diagnostic Code 6602.  A 60 percent evaluation is 
warranted for FEV-1 of 40 to 55 percent predicted, or FEV- 
1/FVC of 40 to 55 percent, or at least monthly visits to a 
physician for required care of exacerbations, or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  A 100 percent evaluation is 
warranted for FEV-1 of less than 40 percent predicted, or 
FEV- 1/FVC of less than 40 percent, or more than one attack 
per week with episodes of respiratory failure, or requires 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immunosuppressive medications.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the evidence supports a 60 percent evaluation for 
bronchial asthma.  The preponderance of the evidence, 
however, is against entitlement to an evaluation in excess of 
60 percent.  

The medical evidence before the Board consists of VA 
examination reports conducted in December 2002, September 
2004 and August 2007, as well as private medical records 
showing treatment for the veteran's bronchial asthma 
throughout the appeal period.

The report of the December 2002 VA examination provides that 
the veteran's FEV-1 was 53 percent predicted, and FEV-1/FVC 
was 96 percent predicted.  The veteran's effort was very 
good.  The report of the September 2004 VA examination 
provides that the veteran's FEV-1 was 51 percent predicted, 
and FEV-1/FVC was not applicable.  The veteran's effort was 
good.  The report of the August 2007 VA examination provides 
that the veteran's FEV-1 was 44 percent predicted, and 
predicted FEV-1/FVC was not provided.  Therefore, the 
veteran's bronchial asthma warrants an increase to 60 percent 
based on pulmonary function test (PFT) results.  Diagnostic 
Code 6602.

However, none of the medical evidence associated with the 
claims file indicates that the veteran's PFTs ever showed 
values low enough to be less than 40 percent predicted for 
FEV-1 or FEV-1/FVC.  Further, the medical records simply fail 
to show that the veteran has more than one attack per week 
with episodes of respiratory failure, or requires daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immunosuppressive medications.  Thus, a 100 percent 
evaluation is not warranted.  Diagnostic Code 6602.

The Board is also aware that in correspondence and during VA 
examinations the veteran has stated that his service-
connected bronchial asthma causes him to miss work.  However, 
the evidence of record does not include employment records 
showing marked interference with employment beyond that 
contemplated by his current disability evaluations, or 
treatment records showing frequent periods of 
hospitalization.  Thus, the Board finds that there is no 
evidence of any unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization related to the veteran's bronchial asthma, 
that would take his case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

An evaluation of 60 percent, but not higher, is granted for 
bronchial asthma, subject to the rules and regulations 
governing the award of monetary benefits.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


